Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is taken in response to Applicant’s Amendment and Remarks filed on December 23, 2020 regarding Application No. 16/205,094 originally filed on November 29, 2018.
Claims 1, 10 and 19 where amended.
Claims 1-20 are pending for consideration.

	Response to Remarks and Amendments
Applicants’ amendments and remarks have been fully and carefully considered, with the Examiner’s response set forth below.
Regarding rejection of claim 1 under under 35 U.S.C. 103 as being unpatentable over Bogin/Hillier the applicant argues that the combination fails to disclose or render obvious at least some features of claim 1 [Remarks p.8, last paragraph].
In particular the applicant states that Hillier on ¶0029-31 explicitly discloses that combined RMW commands are not executed; and from this concludes that Hillier fails to teach “combining the first and second commands to form a first aggregate command to be subsequently executed” as claimed. The examiner respectfully disagrees.
On the one hand, the particular limitation states that “first aggregate command to be subsequently executed”. Therefore, broadly and reasonably speaking, the claim does not recite executing the first aggregate command; simply that it will be executed at some combine RMW commands on the RMW queue 135; wherein the memory controller 100 looks for RMW queue entries that are to the same cacheline; and wherein the memory controller 100 can combine entries on the RMW queue that are to the same cacheline [¶0032]. Therefore, Hillier explicitly teach combining (or aggregating) RMW commands on the RMW queue; wherein these combined RMW commands are waiting to be executed on the RMW queue, as claimed.
On the other hand, even if the claim language were interpreted to include “executing the commands” (which is not a broadest reasonable interpretation of the claim) Hillier clearly teaches executing RMW commands. The applicant quotes ¶0029-31 from Hillier and from these concludes that “Hillier explicitly discloses that combined RMW commands are not executed” [Remarks p.8 1st paragraph]. The applicant conclusion is simply erroneous.
Hiller explicitly discloses how the RMW commands are executed by writing the read portion of the RMW command to the read queue; and wherein the read portion of the RWM is processed and executed form the read queue. Hillier further discloses that the write portion of the RWM command is further combined processed and executed from the write queue [¶0029]. Thus, Hiller explicitly discloses executing RMW commands 
What’s more, the newly amended claim simply states that “a first aggregate command to be subsequently executed”; and provides no particulars of how the first aggregate command is to be subsequently executed. Thus, executing RMW commands by processing the read and write portions of these commands on through the read/write queues clearly reads on any reasonable interpretation of the particular limitation.
The applicant further argues that Bogin discloses only combining consecutive write requests into a single write request, whereas read requests are processed individually and are not combined; and from this concludes that “Bogin, therefore, fails to disclose at least the aforementioned features of claim 1” [Remarks p.7-8, spanning paragraph].
Applicant's arguments have been fully considered but they are not persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
Regarding claim 10 the applicant argues that Bogin discloses a combining criteria "dependency" where the combination of a first RMW command with a second RMW command is dependent on the two or more RMW commands having the same attributes [Remarks p.9-10, spanning paragraph]; and from this concludes that the combination Bogin/Hillier fails to teach “an operation combiner configured to determine whether the 
What’s more, claim 10 recites an operation combiner configured to determine whether the first command has an operating dependency associated with data from a second command stored in the buffer, comprising comparing the first write address to a second write address of the second command stored in the buffer. That is, claim 10 is discloses that the determination operating dependencies associated with data between the commands comprises (is defined by) comparing the addresses of the commands. The combination Bogin/Hillier clearly teaches comparing the addresses of the commands (as shown on the prior art rejection section of this office action); therefore the combination Bogin/Hillier clearly teaches determining operating dependencies associated with data between the commands.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 10 recites “an operation combiner configured to determine whether the first command has an operating dependency associated with data from a second command stored in the buffer”. There is no support for this particular limitation on the specification as originally filed. While the original specification broadly discloses dependencies among commands there is no disclosure that supports the particular limitation of “operating dependency associated with data”. For prior art rejection the examiner interprets this as the addresses that points to the data on the commands.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 7-12 and 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bogin (US 2002/0087801) in view of Hillier (US 2006/0090044); and further in view of Oner (US 2005/0078696).
1, Bogin teaches a method comprising:
receiving a command stream including a first command including at least one first write address for data that is written by the first command [first write request; ¶0041];
comparing the at least one first write address to at least one second write address of a second command stored in a buffer [the write combining logic 210 examines the write requests in the upper and lower command buffers to determine if they are combinable; ¶0039]; and
combining the first and second commands to form a first aggregate command in response to the at least one first write address matching the second write address [if the write requests are combinable, they are combined and loaded in the upper command buffer 208 (¶0039); wherein 520, the address of the second write request (adds) loaded in the lower command buffer is compared with the address of the first write request loaded in the upper command buffer incremented by the length of the first write request (addf+leni) (¶0042)].
Bogin, however, does not explicitly teach the first command including at least one first read address for data read by the first command; and the at least one second read address of the second command; and wherein the first aggregate command is to be subsequently executed.
Hillier, when addressing the issues of processing access commands on memories, discloses a command including at least one read address for data read and a write address for data that is written by the command [a memory command known as Read/Modify/Write (RMW); wherein the RMW command is used to write less data than a combine RMW commands on the RMW queue; wherein the controller first looks for RMW queue entries that are to the same cacheline (step 510); and the controller combines entries to the same cacheline on the RMW queue (step 520) [¶0036]; and wherein is to be subsequently executed [¶0036].
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Bogin to further consider the industry standard RMW commands as disclosed in Hillier. The combination would have be obvious because a person of ordinary skill in the art would know to combine prior art elements according to known methods (i.e. further including the RWM commands) to yield predictable results.
Bogin/Hiller, however, does not explicitly teach the first aggregate command comprising: a read address corresponding to the first read address and the second read address; and a write address corresponding to the first write address and the second write address. 
On the one hand, Hillier discloses that in some systems the RMW s are simply stores that are less than a full cacheline in size, so the full cache line of data must be read before being combined with the RMW data and then written back into memory [¶0024]. Hillier further discloses that, when combining RMW commands on the RMW queue the controller first looks for RMW queue entries that are to the same cacheline (step 510); wherein the controller combines entries to the same cacheline on the RMW queue (step 520) [¶0036].
address for the cache line being written to in the RWM register 91, where it must be maintained for the subsequent data write operation to the address; wherein the stored RMW address is passed by the address multiplexer 92 (which also receives write invalidate addresses and read request addresses) to an address register 93 that is coupled to the bus 130 [¶0125]. Thus, Oner teaches the first aggregate command comprising: a read address corresponding to the first read address and the second read address [the address of the cache line that is read; ¶0125]; and a write address corresponding to the first write address and the second write address [the address of the cache line that is written; ¶0125].
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to use cache line addresses for the RMW commands on Bogin/Hillier as disclosed in Oner. The combination would have be obvious because a person of ordinary skill in the art would know to use a known technique (using cache line addresses) to improve similar devices in the same way.
Regarding claim 2, Bogin/Hillier/Oner teach the method of claim 1, wherein receiving the first command comprises storing the first command in the buffer in response to the at least one first read address not matching the at least one second read address or the first write address not matching the second write address [the new request is moved from the lower command buffer to the upper command buffer (block 525); ¶0045].
Regarding claim 3, Bogin/Hillier/Oner teach the method of claim 2, further comprising: storing the first aggregate command in the buffer in response to the at least one first read address matching the at least one second read address; and removing the first command from the buffer in response to the at least one first address matching the at least one second address [if all the conditions for write combining are satisfied (block 540, yes), the previous and subsequent write requests are combined and loaded in the upper command buffer (block 545); ¶0045].
Regarding claim 4, Bogin/Hillier/Oner teach the method of claim 1, wherein the at least one first read address, the at least one second read address, the first write address, and the second write address indicate a cache line having a predetermined length [the subsequent write request and previous write request must lie within the same cache line boundary; ¶0045].
Regarding claim 7, Bogin/Hillier/Oner teach the method of claim 1, further comprising: receiving the command stream including a third command including at least one third read address for data read by the third command and a third write address for data that is written by the third command; comparing the at least one third read address and the third write address to at least one fourth read address and a fourth write address of a fourth command stored in a buffer; and combining the third and fourth commands to form a second aggregate command in response to the at least one third read address matching the at least one fourth read address and the third write address matching the fourth write address [a write combining logic to combine two or more consecutive write requests that meet defined conditions into a single write request; abstract and ¶0039].
8, Bogin/Hillier/Oner teach the method of claim 7, wherein the first command and the second command are interleaved with the third command and the fourth command in the command stream [¶0039].
Regarding claim 9, Bogin/Hillier/Oner teach the method of claim 1, further comprising: determining whether a dependency exists between the first command and the second command [the third condition requires that attributes of a subsequent request must be the same as those of a previous; ¶0044]; and wherein combining the first command and the second command comprises selectively combining the first command and the second command based on whether the dependency exists [if the attributes of the write requests are different (block 535, no), the first write request is evicted from the upper command buffer and the subsequent write request is moved from the lower to upper command buffer (block 525); ¶0044].
That is, write requests attributes defines the write request (i.e. it define the requests dependencies) and the write combining logic aggregates write requests that have matching attributes.

Regarding claim 10, Bogin teaches an apparatus comprising:
a buffer [first write request; wherein the write combining logic 210 examines the write requests in the upper and lower command buffers to determine if they are combinable; ¶0039 and ¶0041] configured to store a first command of a command stream including a first write address for data that is written by the first command [if the write requests are combinable, they are combined and loaded in the upper command buffer 208 (¶0039); wherein 520, the address of the s) loaded in the lower command buffer is compared with the address of the first write request loaded in the upper command buffer incremented by the length of the first write request (addf+leni) (¶0042)]; and
an operation combiner configured to determine whether the first command has an operating dependency associated with data from a second command stored in the buffer, comprising comparing the first write address to a second write address of the second command stored in the buffer [the address of the second write request (adds) loaded in the lower command buffer is compared with the address of the first write request loaded in the upper command buffer incremented by the length of the first write request (addf+leni); ¶0042], and
wherein the operation combiner is configured to combine the first and second commands to form a first aggregate command in response to the first write address matching the second write address [if the write requests are combinable, they are combined and loaded in the upper command buffer 208; ¶0039].
Bogin, however, does not explicitly teach the first command of a command stream used to compress data and including at least one first read address for data read by the first command, wherein the data of the command stream includes dependencies between commands of the command stream; the operation combiner comparing the at least one first read address and the at least one second read address; and further combining in response to the at least one first read address matching the at least one second read address.
 of a command stream used to compress data [RMW command; ¶0007] and including at least one first read address for data read by the first command and at least a write address for data that is written by the command [a memory command known as Read/Modify/Write (RMW); wherein the RMW command is used to write less data than a full cache line; and wherein before the write operation, the full cache line of data must be read to be combined with the new data of the RMW command; ¶0007], wherein the data of the command stream includes dependencies between commands of the command stream [a dependency flag to indicate the command is waiting for a read command to complete; ¶0037]; and further combining in response to the address matching the at least one second read address [to combine RMW commands on the RMW queue; wherein the controller first looks for RMW queue entries that are to the same cacheline (step 510); and the controller combines entries to the same cacheline on the RMW queue (step 520); ¶0036].
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Bogin to further consider the industry standard RMW commands as disclosed in Hillier. The combination would have be obvious because a person of ordinary skill in the art would know to combine prior art elements according to known methods (i.e. further including the RWM commands) to yield predictable results.
Hillier further discloses that in some systems the RMW s are simply stores that are less than a full cacheline in size, so the full cache line of data must be read before being combined with the RMW data and then written back into memory [¶0024].
address for the cache line being written to in the RWM register 91, where it must be maintained for the subsequent data write operation to the address; wherein the stored RMW address is passed by the address multiplexer 92 (which also receives write invalidate addresses and read request addresses) to an address register 93 that is coupled to the bus 130 [¶0125]. Thus, Oner teaches further combining in response to the at least one first read address matching the at least one second read address [the address of the cache line that is read; ¶0125].
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to use cache line addresses for the RMW commands on Bogin/Hillier as disclosed in Oner. The combination would have be obvious because a person of ordinary skill in the art would know to use a known technique (using cache line addresses) to improve similar devices in the same way.
Regarding claim 11, these claim(s) limitations are significantly similar to those of claim(s) 2 and 3; and, thus, are rejected on the same grounds.
Regarding claim 12, these claim(s) limitations are significantly similar to those of claim(s) 4; and, thus, are rejected on the same grounds.
Regarding claims 15 and 16, these claim(s) limitations are significantly similar to those of claim(s) 7; and, thus, are rejected on the same grounds.
Regarding claim 17, these claim(s) limitations are significantly similar to those of claim(s) 8; and, thus, are rejected on the same grounds.
Regarding claim 18.
Claim 5, 13, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bogin in view of Hillier; further in view of Oner; and further in view of Haghighi (US 6,434,639).
Regarding claim 5, Bogin/Hillier/Oner explicitly teach all the claim limitations except for the method of claim 4, further comprising: identifying at least one first portion of the cache line that is read by the first command based on at least one first offset indicated in the first command; and identifying at least one second portion of the cache line that is read by the second command based on at least one second offset indicated in the second command.
Haghighi, when addressing the issues regarding combining access requests on memory systems, teaches identifying at least one first portion of the cache line that is read by the first command based on at least one first offset indicated in the first command; and identifying at least one second portion of the cache line that is read by the second command based on at least one second offset indicated in the second command [when the queue 44 receives each incoming request from the hub link interface 38, the inbound logic 106 determines if a request that is stored in the FIFO memory 102 targets memory locations associated with the same cache line; wherein e.g., the inbound logic may combine two read requests (c5 L10-25); and wherein each deferred request stored in the memory 102 may indicate an address that points to a portion of the data memory 100 that is associated with the request (e.g. an offset) (c5 L35-40)].
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to use the address (or offset) to identify read requests associated with a same cache line to combine these read requests as 
Regarding claim 13, these claim(s) limitations are significantly similar to those of claim(s) 5; and, thus, are rejected on the same grounds.
Regarding claim 19, these claim(s) limitations are significantly similar to those of claim(s) 1 and 5; and, thus, are rejected on the same grounds.
Regarding claim 20, Bogin/Hillier/Oner/Haghighi teaches the method of claim 19, wherein the stream of commands is used to compress graphics data generated by a graphics processing unit [The bridge 84 may also be coupled to a memory bus 86, an AGP bus 90, a cache 83 and the hub link 91; wherein the AGP is further described in detail in the Accelerated Graphics Port; c4 L15-20 on Haghighi].
To further clarify the rejection of claim 20, while Haghighi does not explicitly teach a graphics processor unit, the AGP is the industry standard bus for connecting to graphic processors. Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to receive the stream of cmmands from a graphics processor connected through the AGP bus. The combination would have be obvious because a person of ordinary skill in the art would know to combine prior art elements according to known methods to yield predictable results; i.e. connecting a graphic processor an Accelerated Graphics Port (AGP).
Claim 6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bogin in view of Hillier; further in view of Oner; further in view of Haghighi; and still further in view of Roberts (US 2014/0156948).
Regarding claim 6, Bogin/Hillier/Oner/Haghighi explicitly teach all the claim limitations except for the method of claim 5, wherein combining the first and second commands to generate the aggregate command comprises generating a mask that indicates the at least one first portion and the at least one second portion.
Roberts, on analogous art, teaches wherein combining the first and second commands to generate the aggregate command comprises generating a mask that indicates the at least one first portion and the at least one second portion [read masks associated with the cache tag are referenced for the transaction history, the read masks identifying segments of a cache line previously accessed; abstract].
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to use masks to reference the portions of read requests previously aggregated as disclosed in Roberts. The combination would have be obvious because a person of ordinary skill in the art would know to apply a known technique (i.e. masking) to a known device ready for improvement to yield predictable results.
Regarding claim 14, these claim(s) limitations are significantly similar to those of claim(s) 6; and, thus, are rejected on the same grounds.

Conclusion
Claims 1-20 are rejected as explained above.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMON A MERCADO whose telephone number is (571)270-5744.  The examiner can normally be reached on Monday to Friday from 7:00AM to 3:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, David Yi, can be reached on 571-270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have 
/Ramon A. Mercado/Primary Examiner, Art Unit 2132